DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claim(s) 1, 3, 7-8, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gava et al. (US2014/0282668) in view of Cerra et al. (US2008/0221889) and Lee (US2016/0140108).
To claim 7, Gava teach a device (121 of Fig. 3, paragraph 0039) comprising: 
a communicator (125 of Fig. 2) configured to receive at least one piece of content (paragraph 0039); 
a display (121 of Fig. 2) configured to display any one of the at least one piece of content (paragraph 0039); and 
a processor (126 of Fig. 2, paragraphs 0004-0006) configured to 
capture a screen of the device when a control signal for controlling the at least one piece of content is received (paragraph 0022),
when a captured screenshot corresponds to a template screenshot, extract a character string comprising content information from a predetermined area of the captured screenshot (paragraphs 0022-0023, predetermined area is interpreted as covering whole area for pattern matching and character recognition based on template), 
detect a text corresponding to the extracted character string by comparing the extracted character string with at least one text included in a predetermined meaning recognition model (paragraph 0022), 
detect a text corresponding to the content information (paragraph 0022), and 
recognize content displayed on the screen of the device based on the detected text (paragraphs 0022, 0048).
But, Gava do not expressly disclose said meaning recognition model selected, based on information about a current user using the device from among a plurality of predetermined meaning recognition models; verify the detected text based on voice data of the current user, wherein the voice data of the current user is extracted from the control signal.
	Cerra teach a mobile content search system equipped with adaptive content recognition capability (abstract), wherein at least one of a plurality of recognition models is selected based on the information relating to the content search application, wherein said information relating to the content search application may include an identity of the application, an identity of a text box within the application, contextual information within the application, an identity of the mobile communication facility, an identity of the user, and the like (paragraphs 0012, 0017-0018), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cerra into the apparatus of Gava, in order to personalize content extraction from captured still image.
	Lee teach a system comprises a display unit, a sound sensing unit, a database storing text displayed on the display unit for a predetermined time period, and a controller extracting from the database at least one text corresponding to a user's voice received within a predetermined time period through the sound sensing unit (abstract, paragraph 0010), wherein the system captures screenshot, performs OCR on text (paragraph 0136), and applies speed act analysis on the text for which the syntax analysis has been completed, can analyze the meaning of the text more accurately (paragraphs 0201-0202), and wherein one embodiment is to verify the detected text based on voice data of the current user (Figs. 4-12  and related disclosure), which corresponds to voice activated input mechanism of Gave (paragraph 0031).


To claim 1, Gava, Cerra and Lee teach a method, performed by a server, of recognizing content, the method comprising: 
when a captured screenshot of a device corresponds to a template screenshot, receiving content information extracted from the captured screenshot from the device; selecting, based on information about a current user viewing at least one piece of content, a meaning recognition model from among a plurality of predetermined meaning recognition models; detecting a text corresponding to the extracted content information by comparing the received content information with at least one text included in the selected meaning recognition model generated based on additional information including information about a user; and recognizing content displayed on a screen of the device based on the detected text (as explained in response to claim 7 above).

To claim 8, Gava, Cerra and Lee teach a server for recognizing content (as explained in response to claim 1 above).

To claim 14, Gava, Cerra and Lee teach a non-transitory computer-readable recording medium storing a program which, when executed by a computer processor, causes the computer processor to perform operations as the method of claim 1 (as explained in response to claim 1 above).



To claims 3 and 10, Gava, Cerra and Lee teach claims 1 and 8.
Gava, Cerra and Lee teach further comprising: calculating a probability value that each of the at least one text included in the selected meaning recognition model corresponds to the extracted content information by comparing the extracted content information with the at least one text included in the selected meaning recognition model; and detecting the text based on the calculated probability value (paragraph 0086 of Cerra).



Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gava et al. (US2014/0282668) in view of Cerra et al. (US2008/0221889), Lee (US2016/0140108) and Lee (US2015/0095929, hereafter as Lee2).
To claims 5 and 12, Gava, Cerra and Lee teach claims 1 and 8.
But, Gava, Cerra and Lee do not expressly disclose wherein the recognizing of the content further comprises: changing one or more portions of the content information, which does not correspond to the detected text, based on the detected text.
Lee2 teach recognizing of the content further comprises: changing information of the extracted content information, which does not correspond to the detected text, based on the detected text (paragraphs 092-0093), which would have been obvious to one of ordinary skill in .



Claims 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gava et al. (US2014/0282668) in view of Cerra et al. (US2008/0221889), Lee (US2016/0140108) and Luther (US555343).
To claims 4 and 11, Gava, Cerra and Lee teach claims 1 and 8.
But, Gava, Cerra and Lee do not expressly disclose further comprising: when no text is detected, receiving a character string comprising content information extracted from another captured screenshot.
	Luther teach replacing non-existent text with equivalent characters (column 2 lines 1-33, which would be from character string matches the format template), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and modify the method and server of Gava, Cerra and Lee into using character string corresponding to the template screenshot for non-existent text replacement, in order to provide suitable result.



Claims 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gava et al. (US2014/0282668) in view of Cerra et al. (US2008/0221889), Lee (US2016/0140108) and Bruckner et al. (US2002/0162115).
To claims 6 and 13, Gava, Cerra and Lee teach claims 1 and 8.
Gava does teach tracking user viewing behavior using pattern matching and character recognition on an electronic device (paragraphs 0038), but Gava, Cerra and Lee do not expressly disclose further comprising: transmitting a result of recognizing the content to a viewing pattern analysis server; and receiving, from the viewing pattern analysis server, viewing pattern history information of the user generated by the viewing pattern analysis server based on the result.
	Bruckner teach having at least one interactive content service being programmed for evaluating viewership and viewing patterns (abstract, paragraph 0020), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and server of Gava, Cerra and Lee, in order to effectuate cloud resourcing by using another server for viewing behavior tracking.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        April 27, 2021